RULEY, JUDGE:
At the hearing upon this claim, the respondent admitted liability for failure to pay for services rendered to Roney’s Point Center, and admitted that funds remained in the budgets for the years in question from which the bills could have been paid. However, neither the claimant nor the respondent accurately added the amounts due. Performing its own addition, the Court finds respondent liable to claimant in the amount of $110.00 for claim 96a, $68.00 for claim 96b, and $34.00 for claim 96c, for a total award of $212.00.
Award of $212.00.